                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:06-CR-00022-KDB-DSC
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 JONATHON TERRELL PATTERSON                 )
 (12)
                                            )

         THIS MATTER is before the Court upon motion of the Defendant pro se for

compassionate release and home confinement based on the COVID-19 pandemic

under 18 U.S.C. § 3582(c)(1)(A), the First Step Act of 2018 and the Coronavirus Aid,

Relief, and Economic Security (CARES) Act of 2020. (Doc. No. 1388).

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of Prisons (BOP). Now a court may entertain a motion filed by a

defendant: (1) after full exhaustion of all administrative rights to appeal a failure of

the BOP to bring a motion on his behalf; or (2) after lapse of 30 days from the

receipt of such a request by the warden of his facility, whichever is less.


         Here, Defendant was denied compassionate release by the warden on May 5,

2020 (Doc. No 1388, Exhibit D, Page 43). However, the motion fails to show that

the Defendant has fully exhausted his administrative rights to appeal a failure of

the BOP to bring a motion on his behalf. Therefore, the Court is without authority

to consider the merits of his claim. United States v. Raia, 954 F.3d 594, 595 (3d Cir.




    Case 5:06-cr-00022-KDB-DSC Document 1390 Filed 06/02/20 Page 1 of 2
2020) (denying motion for compassionate release based on COVID-19 where

defendant did not seek relief from BOP).

      In response to the COVID-19 pandemic, the President signed the CARES Act

into law on March 27, 2020. Pub. L. 116-136, 134 Stat 281, 516. Section 12003(b)(2)

of the Act gives the Director of the BOP authority to lengthen the maximum

amount of time a prisoner may be placed in home confinement under 18 U.S.C. §

3624(c)(2) during the covered emergency period, if the Attorney General finds that

emergency conditions will materially affect the functioning of the BOP. On April 3,

2020, the Attorney General issued a memorandum to the Director of the BOP

making that finding and directing the immediate processing of suitable candidates

for home confinement. However, nothing in the CARES Act gives the Court a role

in determining those candidates. See United States v. Caudle, 740 F. App’x 364, 365

(4th Cir. 2018) (district court lacks authority to govern designation of prisoners

under § 3624(c)(2)).

      IT IS, THEREFORE, ORDERED, that the Defendant’s pro se motion for

compassionate release and home confinement (Doc. No. 1388), is DENIED without

prejudice.

      The Clerk is directed to certify copies of this Order to Defendant, the Federal

Defender, the United States Attorney, the United States Marshals Service, and the

United States Probation Office.

      SO ORDERED.


                                  Signed: June 2, 2020




    Case 5:06-cr-00022-KDB-DSC Document 1390 Filed 06/02/20 Page 2 of 2
